DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the conically structured valve shaft configured to narrow towards the valve head (claim 7) and the intermediate space configured to receive and retain oil defined between the valve shaft and the valve shaft guide (claim 20) must be shown or the feature(s) canceled from the claim(s) [e.g., none of these features are illustrated/indicated in the drawing/figure]. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the claim provides that the at least one valve seat ring further includes infiltrated Cu. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned limitation is redundant, or if there is supposed to be another degree of copper infiltration that is distinct from the infiltrated copper limitation(s) per the independent claim 1
[e.g., the independent claim 1 already provides that the at least one valve seat ring includes infiltrated copper, so it is not clear as to why claim 10 provides this limitation a second time];
[e.g., Cu is the symbol for Copper, and using the symbol for copper is not further limiting to the infiltrated copper limitation per the independent claim 1];
[e.g., is there supposed to be a distinction between the infiltrated copper portion of the valve seat ring per claim 1 and the infiltrated copper portion of the valve seat ring per claim 10, or is the latter recitation of infiltrated copper redundant?].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-12, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in further view of US 5271823 (Schachameyer).
Regarding claim 1, Kenichiro (Figure 1) teaches an internal combustion engine (1), comprising:
at least one cylinder (implicit and/or inherent feature of an internal combustion engine);
at least one hollow-head valve (100) including a valve shaft (112) and a valve head (111), the at least one hollow-head valve guided in a valve shaft guide (24);
at least one valve seat ring (4) on which the valve head sealingly lies when the at least one hollow-head valve is closed (see Fig. 1); and
see Fig. 1 in conjunction with paragraph [0001]).
Kenichiro fails to explicitly or expressly teach a valve shaft seal that comprises at least two seal lips, wherein oil is disposed between the valve shaft and the valve shaft guide (arguably implicit), wherein the at least one valve seat ring is composed of a sintered metal including infiltrated copper, and wherein the valve shaft includes one of a chromium-containing coating and a boron carbide-containing coating.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) (see Fig. 1 in conjunction with abstract and paragraph [0002]).
Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]).
Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the see Fig. 1 in conjunction with column 3, lines 18-21).
Additionally, while it is common knowledge in the art that there is some degree of oil disposed (or required) between the valve shaft and the valve shaft guide for lubrication and/or friction-reducing purpose(s) [e.g., without some degree of lubrication present, one of ordinary skill would readily understand that the likelihood of seizure would be greatly increased], for the sake of argument that this is not the case, Schachameyer expressly teaches wherein the presence of an engine oil film at the valve guide/stem interface provides protection from adhesive wear, or in other words, Schachameyer teaches wherein oil is disposed between the valve shaft and the valve shaft guide (see Fig. 1 in conjunction with column 4, lines 39-42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve shaft seal that comprises at least two seal lips in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kurth, in order to accordingly prevent and/or minimize the occurrence of blow-by and/or achieve a reduction in wear and friction losses associated with the valve shaft seal and/or achieve a valve shaft seal that is able to better compensate or handle radial movement that may occur during normal operational/axial movement (see Kurth; paragraphs [0008]-[0009], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve seat see Kohler; paragraphs [0007]-[0013], [0015], [0018], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a chromium-containing coating on the valve shaft in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Schachameyer, in order to achieve wear durability and improve performance of valve stem motion within the valve guide (see Schachameyer; column 1, lines 6-8, 32-36).
Additionally note that in consideration of the fact that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, valve guides, valve shaft seals, etc., there would be no unexpected result(s)/effect(s) yielded via applying and/or combining the various prior art teachings so as to arrive at the claimed invention [e.g., the result(s)/effect(s) would be considered highly predictable, and similarly, one of ordinary skill concerned with internal combustion engine valves, valve guides, valve shaft seals, etc., could have easily arrived at the claimed invention by merely considering the relevant prior art teachings discussed above].
Regarding claim 2, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein one of the valve shaft guide and the at least one valve seat ring have a higher thermal conductivity than the valve shaft and the valve head.
However, Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]), such that said valve seat ring has a significantly higher thermal conductivity as compared to the engine and/or the valve components that are not composed of the sintered metal including infiltrated copper (see paragraphs [0004]-[0005], [0007]-[0013] and [0015]); see motivation(s) as discussed with regard to claim 1.
Regarding claim 6, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches (at least implicitly) wherein the at least one hollow-head valve is a constructed hollow-head valve (see Fig. 1) [e.g., the formation of the valve entails at least some degree of construction (or building, putting together, etc.) to achieve].
Regarding claim 8, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches (at least implicitly) wherein the valve shaft is arranged with play in the valve shaft guide (see Fig. 1 in conjunction with paragraph [0004]) [e.g., play to permit relative movement between the valve shaft and the valve shaft guide is implicit].
Regarding claim 10, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein the at least one valve seat ring includes an iron-based material with 2-15 Cr, 2-20% Mo, 0.3-5% V, 0.3-7% W and <20% Co, and a hardness of 35-60 HRC, further including infiltrated Cu.
However, Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]). Kohler further discloses wherein the valve seat ring may be an iron-based/balanced material with 1.5-5% Cr, 1-12% Mo, 0.2-12% V, 1.5-4.5% W and 6-12% Co (see paragraphs [0023], [0025]) [e.g., all of the aforementioned values include respective percentages that fall within the claimed ranges], and in consideration that the claimed ranges of the materials presumably dictate the consequent hardness of the valve seat ring, one of ordinary skill in the art can further infer that the valve seat per ring Kohler also results in a hardness that falls within the claimed range, especially since both valve seat rings are produced via see paragraph [0053]).
Additionally, note that Kohler further provides that the exact choice of materials is going to be a function of cost and the specific requirements that the valve seat ring of a particular application must satisfy, such that one may routinely opt for less expensive materials if said materials fill still perform as required for the particular application (see paragraph [0026]), and to this extent, the specific combination of claimed ranges merely appears to be a matter of routine design choice/consideration that depends on the particular application for which the valve seat ring is to be applied; also see motivation(s) as discussed with regard to claim 1.
Regarding claim 11, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein the at least one valve seat ring is sintered at 1100 to 1200 degrees Celsius. 
However, Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is sintered at 1100 degrees Celsius (see paragraph [0053]-[0054]); see motivation(s) as discussed with regard to claim 1.
Regarding claim 12, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to explicitly discuss the materials that make up the valve seat ring.
see Fig. 1 in conjunction with paragraph [0007]), and Kohler explicitly discusses the materials that make up the valve seat ring, such that none of said materials of the iron-based material are disclosed as including any of mercury, cadmium, lead, and hexavalent chromium.
As such, the absence of the aforementioned materials in the valve seat ring per Kohler is at least implied and/or suggested, and to an extent that the specified (or intended) absence of the aforementioned materials would not yield any unexpected result(s)/effect(s).
Regarding claim 15, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches (at least implicitly) wherein the valve shaft is arranged with play in the valve shaft guide (see Fig. 1 in conjunction with paragraph [0004]) [e.g., play to permit relative movement between the valve shaft and the valve shaft guide is implicit]. Kenichiro fails to expressly teach wherein the amount of play is specifically between 40 to 80 micrometers.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) (see Fig. 1 in conjunction with abstract and paragraph [0002]). Kurth further teaches wherein the particular permitted degree of [radial] play between the valve shaft and the valve shaft guide is a routine the required clearance between the valve shaft and the valve shaft guide, and/or wear, and to this extent, determining the particular permitted degree of play between the valve shaft and the valve shaft guide would clearly not involve the exercise of inventive skill [e.g., one of ordinary skill in the art readily understands that a clearance and/or an amount of play between the valve shaft and the valve guide is necessary and/or expected, and to an extent that the particular clearance and/or the particular amount of play between the valve shaft and the valve guide is a routine design consideration that will be adjusted/adapted accordingly with respect to a particular application].
Regarding claim 17, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the valve shaft seal is secured to the valve shaft guide and circumferentially surrounds the valve shaft (see Fig. 1). Kenichiro fails to teach wherein the at least two seal lips contact the valve shaft.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) that contact the valve shaft (see Fig. 1 in conjunction with abstract and paragraph [0002]); see motivation(s) as discussed with regard to claim 1.
Regarding claim 18, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein the valve shaft includes the chromium-containing coating.
Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (18), and wherein the valve shaft includes a chromium-containing coating (see Fig. 1 in conjunction with column 3, lines 18-21); see motivation(s) as discussed with regard to claim 1.
Regarding claim 20, Kenichiro (Figure 1) teaches an internal combustion engine (1), comprising:
at least one cylinder (implicit and/or inherent feature of an internal combustion engine);
at least one hollow-head valve (100) including a valve shaft (112) and a valve head (111);
a valve shaft guide (24) circumferentially surrounding a portion of the valve shaft (see Fig. 1), the valve shaft guide having a first axial end remote from the valve head and a second axial end proximal to the valve head (see Fig. 1);
see Fig. 1 in conjunction with paragraph [0001]);
at least one valve seat ring (4) on which the valve head sealingly lies when the at least one hollow-head valve is closed (see Fig. 1); and
an intermediate space/clearance configured to receive and retain oil is defined between the valve shaft and the valve shaft guide (implicit, since an intermediate space/clearance of some extent is necessary to facilitate relative movement between the valve shaft and the valve shaft guide).
Kenichiro fails to teach wherein the valve shaft seal includes at least two lips, such that a first portion of the valve shaft seal is externally surrounding and secured to the first axial end of the valve shaft guide, and a second portion of the valve shaft seal is surrounding and contacting the valve shaft via the at least two lips, wherein the at least one valve seat ring is composed of a sintered material including infiltrated copper, wherein oil is received and retained in the intermediate space between the valve shaft and the valve shaft guide (arguably implicit) and wherein the valve shaft includes one of a chromium-containing coating and a boron carbide containing coating.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) configured such that a first portion (8) of the see Fig. 1 in conjunction with abstract and paragraphs [0002], [0023]).
Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]).
Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (18), and wherein the valve shaft includes a chromium-containing coating (see Fig. 1 in conjunction with column 3, lines 18-21).
Additionally, while it is common knowledge in the art that there is some degree of oil disposed (or required) in the intermediate space/clearance between the valve shaft and the valve shaft guide for lubrication and/or friction-reducing purpose(s) [e.g., without some degree of lubrication present, one of ordinary skill would readily understand that the likelihood of seizure would be greatly increased], for the sake of argument that this is not the case, Schachameyer expressly teaches wherein the presence of an engine oil film at the valve guide/stem interface provides protection from adhesive wear, or in other words, Schachameyer teaches wherein oil is disposed in the intermediate space/clearance between the valve shaft and the valve shaft guide (see Fig. 1 in conjunction with column 4, lines 39-42); see motivation(s) as discussed with regard to claim 1.
Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of EP 2803827A1 (Kroos).
Regarding claims 3 and 13-14, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein a cavity (111a, 112a) is disposed in the at least one hollow-head valve. Kenichiro fails to expressly teach wherein the cavity is formed via at least one of drilling and electrochemical machining.
However, Kroos (Figure 1) teaches an analogous hollow-head valve (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0001]), and wherein the commonplace techniques for forming the cavity of a hollow-head valve include both drilling and electrochemical machining (see paragraph [0013]). Similarly (with respect to claim 14), Kroos teaches wherein the valve shaft is usually drilled first, in conjunction with the electrochemical machining of the valve shaft and valve head portions of the hollow-head valve (see paragraph [0013]).
As such, the provision of forming the cavity specifically via one of drilling and electrochemical machining would be an obvious matter of routine design choice of which would yield highly predictable results. Additionally, Kroos further see paragraph [0013]).
Regarding claim 4, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Kroos teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the cavity extends from the valve shaft into the valve head (see Fig. 1).
Regarding claim 5, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Kroos teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the cavity is at least partially filled with sodium (101) (see Fig. 1 in conjunction with paragraph [0022]).
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of US 2440461 (Clements).
Regarding claim 7, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to expressly teach wherein the valve shaft is structured conically and narrows towards the valve head.
see Fig. 1 in conjunction with column 1, lines 1-5), and wherein said valve is configured such that the valve shaft (14, 16) is structured conically and narrows towards the valve head (12) (see Fig. 1) [e.g., the conical feature(s) defined at the annular transition between the stem portions 14 and 16, of which also constitutes a narrowing of the valve shaft towards the valve head 12].
	As such, in consideration of the fact that Kenichiro and Clements are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, hollow poppet valves, coolant filled poppet valves, etc., one of ordinary skill would have regarded the provision of having the valve shaft be structured conically and narrowing towards the valve head as a mere matter of routine design choice/consideration, and such that the result(s)/effect(s) yielded via the aforementioned provision would have considered highly predictable. Additionally, Clements further suggests that the aforementioned provision enables the valve to be plugged via welding, or otherwise secured (see column 3, lines 25-35).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of US 5062908 (Purnell).
Regarding claims 9 and 16, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as 
However, Purnell (Figure 1) teaches an analogous valve shaft guide (10) utilized in internal combustion engines (see Fig. 1 in conjunction with column 1, lines 6-8), and wherein the provision of having a valve shaft guide be composed of (or comprise) at least one of a sintered metal and a non-ferrous metal (or brass) is well-known (see column 1, lines 48-56 and column 2, lines 66-68 through column 3, lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve shaft guide is (or is alternatively) composed of (or comprises) at least one of a sintered metal and a non-ferrous metal (or brass) in comparable internal combustion engine valve guide applications, such as that of Kenichiro, as suggested by Purnell, in order to achieve a valve guide with good machinability and excellent thermal conductivity (see column 1, lines 48-56 and column 2, lines 66-68 through column 3, lines 1-2).
Additionally, in consideration of the fact that Kenichiro and Purnell are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, valve guides, etc., there would be no unexpected result(s)/effect(s) yielded via opting to have a valve shaft guide be composed of (or comprise) at least one of a sintered metal and a non-ferrous metal (or brass).
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of WO 2016198205A1 (Andreas).
Regarding claim 19, Kenichiro in view of Kurth in view of Kohler in further view of Schachameyer teaches the invention as claimed and as discussed above. Kenichiro fails to expressly teach wherein the valve shaft includes a boron carbide-containing coating.
However, Andreas (Figure 1) teaches an analogous internal combustion engine valve (1), and wherein said valve shaft (5) is provided with a boron carbide-containing coating (7) (see Fig. 1 in conjunction with paragraphs [0016]-[0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve shaft is provided with a boron carbide containing coating as a modification (or as an alternative) in other comparable internal combustion engine valves, such as that of Kenichiro, as suggested by Andreas, in order to achieve a valve stem with exceptional hardness and toughness, extreme wear resistance and/or chemical resistance, particularly in the area(s) of the valve subjected to oil exposure or other comparatively aggressive media (see Fig. 1 in conjunction with paragraph [0006]).
Additionally, in consideration of the fact that Kenichiro and Andreas are each relevant to at least the same general field(s) of endeavor concerning 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747